Motion to dismiss the appeals taken by Alma Poindexter, *681St. Vincent’s Hospital and Medical Center of New York, Our Lady of Mercy Medical Center, and St. Mary’s Hospital of Brooklyn granted and the appeals, insofar as taken from that portion of the Appellate Division order that affirmed the order of Supreme Court denying the motions to intervene, dismissed upon the ground that that part of the Appellate Division order does not finally determine the action within the meaning of the Constitution and, insofar as taken from the remainder of the Appellate Division order, dismissed, with $400 costs and $100 costs of motion, upon the ground that, absent an order of intervention, the proposed intervenors-appellants are not parties to the action and thus lack capacity to challenge that part of the order.